        Case 2:19-cv-02723-JWB-JPO Document 9 Filed 03/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS
                                  KANSAS CITY DIVISION

SAINABOU NDONG,                                    Case No: 2:19-cv-02723-JWB-JPO

               Plaintiff,
                                                   ELECTRONICALLY FILED
v.

ADVANCED CALL CENTER
TECHNOLOGIES, LLC,

               Defendants.


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Sainabou Ndong (“Plaintiff”), and Defendant Advance Call Center Technologies,

LLC, (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate

to the dismissal of Plaintiff’s Complaint and all claims in this action against Defendant WITH

PREJUDICE, with each party to bear their own costs and fees. The Plaintiff and Defendant

respectfully request that this Court enter any further order necessary to effectuate the dismissal of

this action with prejudice.

JOINTLY SUBMITTED BY:



     /s/ Tony Shapiro (with permission)              /s/ Gary Eastman
     Tony Shapiro (# 17965)                          Gary Eastman (#50767)
     Gordon Rees Scully Mansukhani, LLP              The Eastman Law Firm
     8826 Santa Fe Dr., Suite 110                    4901 W. 126th St., Suite 240
     Overland Park, KS 66212                         Leawood, KS 66224
     Tel: (913) 491-1120                             Tel: (913) 908-9113
     Fax: (913) 491-1122                             Email: gary@eastmanlawfirm.com
     Email: tshapiro@grsm.com                        COUNSEL FOR PLAINTIFF
     COUNSEL FOR DEFENDANT
       Case 2:19-cv-02723-JWB-JPO Document 9 Filed 03/06/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 4th day of March 2020, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 Tony Shapiro
 Gordon Rees Scully Mansukhani, LLP
 8826 Santa Fe Dr., Suite 110
 Overland Park, KS 66212
 Tel: (913) 491-1120
 Fax: (913) 491-1122
 Email: tshapiro@grsm.com
 COUNSEL FOR DEFENDANT




                                                               /s/ Gary Eastman
                                                               Gary Eastman
                                                               The Eastman Law Firm
                                                               4901 W. 126th St., Suite 240
                                                               Leawood, KS 66224
                                                               Tel: (913) 908-9113
                                                               Email: gary@eastmanlawfirm.com
                                                               Attorney fo Plaintiff, SAINABOU
                                                               NDONG




                                                  2
